Title: To Alexander Hamilton from Revell Elton, 16 June 1799
From: Elton, Revell
To: Hamilton, Alexander


          
            Alexr. Hamilton Esqr.
            Sir.
            Philaa June 16th. 1799
          
          Upon the 5th. Day of March AD. 1791, One Charles Bunn an infant was by his own consent and the consent of his Parents, & under their Hands & Seals, by Indenture regularly executed, bound as an Apprentice to me the Subscriber Revell Elton & my Wife Sarah untill he arrived at twenty One Years of age, which will be on the 27th. Day of March  AD 1802—The  truth of all which can be established by the production of the Indenture, &  by any affirmation that may   required respecting the same.  In  the  course of a few Days past, the apprentice deserted my service and  enlisted in the Company of Captain Charles Marles in the City of Burlington I immediately applied to the Captain, who said that he could not discharge him without Orders: Upon this I came to the City of Philaa. to lay my complaint before the Secretary at War—The Secretary informed me that Orders had issued   not to enlist apprentices & directed me to write to you, & that you would immediately furnish Orders to the Captain, whereby the apprentice would be discharged
          I hope therefore, that without delay,  you will please to direct such Orders  to be sent to the Captain that I may regain My Apprentice—And am with respect &c   Your—
          
            Revell Elton
          
        